Citation Nr: 1537966	
Decision Date: 09/04/15    Archive Date: 09/10/15

DOCKET NO.  13-22 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for flat feet (pes planus).

2.  Entitlement to service connection for hepatitis C.

3.  Entitlement to service connection for cirrhosis.

4.  Entitlement to service connection for headaches.

5.  Entitlement to higher disability ratings for service-connected lumbar spine disability, initially rated as noncompensable prior to October 24, 2011, and as 20 percent disabling since.  

6.  Entitlement to an effective date prior to December 4, 2009, for service connection for lumbar spine disability.

7.  Entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disability.



ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1993 to July 1996.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from May 2010, December 2011, and August 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  In the May 2010 decision, the RO, in relevant part, granted service connection for lumbar strain, assigning a noncompensable disability rating, effective December 4, 2009, and denied entitlement to service connection for flat feet and hepatitis C.  

In the December 2011 and August 2013 decisions, the RO, in relevant part, denied entitlement to service connection for cirrhosis and headaches, and denied entitlement to a TDIU.  The RO additionally increased the Veteran's disability rating for lumbar strain to 20 percent, effective October 24, 2011.

The issue of entitlement to service connection for a psychiatric disability was raised by the record in an August 2015 claim; this issue, however, has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issues of entitlement to a higher disability rating for service-connected pseudofolliculitis barbae and entitlement to a 10-percent disability rating based upon multiple, noncompensable, service-connected disabilities have been perfected, but not yet certified to the Board.  The AOJ is still taking action to develop these issues.  As such, the Board will defer consideration of those issues.

The issues of entitlement to service connection for flat feet, hepatitis C, cirrhosis, and headaches, entitlement to higher disability ratings for the lumbar spine disability, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's original claim for VA benefits, including for a back injury, was received by VA on December 4, 2009; and there is no other statement or communication from the Veteran, or other document, prior to the December 2009 claim that constitutes a claim of service connection for a back disability.  


CONCLUSION OF LAW

The criteria for entitlement to an effective date earlier than December 4, 2009, for the award of service connection for lumbar strain have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.1, 3.151, 3.155, 3.400 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).

Significantly, however, the Veteran's claim decided herein is based on his disagreement with the effective date assigned following the grant of service connection for lumbar strain.  Once service connection is granted, a claim is substantiated and additional VCAA notice is not required, and as such, any defect in the notice is considered nonprejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Nonetheless, the Veteran did receive adequate VCAA notice in December 2009 as to the underlying service connection claim for back injury. 

Regarding the duty to assist, the Veteran's service treatment records (STRs), and VA and private treatment records have been obtained.  VA examination reports pertinent to the claim are also of record.  Accordingly, the duty to assist has been satisfied and there is no reasonable possibility that any further assistance to the Veteran would be capable of substantiating this claim.  38 U.S.C.A. § 5103A(a)(2).  

II.  Earlier Effective Date for Service Connection

The effective date of an award of disability compensation, i.e., service connection, is the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  If a claim for service connection is received within one year after separation from service, the effective date of entitlement is the day following separation or the date entitlement arose.  38 C.F.R. § 3.400(b)(2)(i).

The date of receipt of a claim is the date on which a claim, information, or evidence is received by VA.  38 C.F.R. § 3.1(r).  A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  See 38 C.F.R. §3.1(p); see also Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).   

Any communication or action indicating intent to apply for one or more benefits under the laws administered by VA, from a Veteran or his representative, may be considered an informal claim.  38 C.F.R. § 3.155.  The determination that a communication constitutes an informal claim revolves around the factual findings of whether the claimant identified the benefits sought as well as whether there was an indication of intent to apply for benefits.  Reeves v. Shinseki, 682 F.3d 988, 993 (Fed. Cir. 2012).

Here, service connection for lumbar strain was awarded effective December 4, 2009.  Other than generally indicating that he desired to appeal the effective date of his award of service connection for the lumbar strain, the Veteran has not proffered any argument as to why an earlier effective was warranted; nor has he indicated the date for which he believes service connection should have properly been granted.  

Review of the evidence shows that the Veteran's original application for VA disability benefits, including for a back injury, was received December 4, 2009.  There is no communication that can be considered a claim prior to that date.  As a diagnosis of lumbar strain was clearly established when the original claim was received, the date of receipt is the proper effective date for service connection for lumbar strain.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(2).   

For the above reasons, the Board finds that entitlement to an effective date earlier than December 4, 2009, for the grant of service connection for lumbar strain is not warranted, as the Veteran did not provide any communication to VA indicative of a desire to file a claim prior to that date.  Therefore, the claim must be denied.


ORDER

Entitlement to an effective date prior to December 4, 2009, for the grant of service connection for lumbar sprain is denied.


REMAND

VA treatment records reflect a lengthy medical history of cirrhosis and hepatitis C and the Veteran has plausibly attributed these disabilities to incidents where he believes he accidently stabbed himself with needles used to draw blood from clinical patients during service.  He has not, however, been afforded a VA examination to obtain an etiology opinion with respect to claimed hepatitis C and cirrhosis.  Cf. McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The medical evidence does not include a diagnosis of flat feet; however, the Veteran is competent to report symptoms indicative of such disability.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  His STRs additionally reflect treatment for foot pain during service; however, he has not been afforded VA examination for flat feet.  See McLendon, supra. 

The Veteran was afforded a VA examination for his claimed headaches in October 2011.  The examiner concluded that he had current tension headaches that were different from headaches during service that were related to acute viral illnesses.  The STRs, however, reveal other reported causes for in-service headaches, including stress.  A new examination is warranted.  Cf. Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008). 

With respect to the Veteran's claim for higher ratings for the lumbar strain, a January 2010 VA examination report noted that he experienced flare-ups of lumbar spine disability.  The October 2011 VA examination report noted increased functional loss due to factors including weakened movement and excess fatigability.  Neither examiner, however, indicated what additional limitation of function, i.e. limitation of motion, the Veteran experienced due flare-ups, weakened movement and excess fatigability.  Deluca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45 (2015).  

Finally, the TDIU claim in intertwined with the initial rating for the back disability.  A medical opinion is needed as to the effects of the service-connected disabilities, on his ability to secure or follow substantially gainful employment.  See Friscia v. Brown, 7 Vet. App. 294, 297 (1994); see also Ferraro v. Derwinski, 1 Vet. App. 362, 331-32 (1991).

Accordingly, these claims are REMANDED for the following action:

1.  Schedule the Veteran for VA examination for hepatitis C and cirrhosis.  The examiner should review the claims file, including this REMAND.  All necessary studies and tests should be conducted.

The examiner should report whether the Veteran has had hepatitis C or cirrhosis, at any time since 2009 (which would constitute a current disability for VA purposes).

The examiner should provide opinions as to whether it is at least as likely as not (50 percent or greater probability) that current hepatitis C or cirrhosis, had their onset during active service or are related to any in-service disease, event, or injury, to include the Veteran's reported incidents of being stabbed with needles used to draw blood from patients.

The examiner must provide reasons for all opinions, addressing the medical and lay evidence.  In providing this opinion, the examiner should consider the Veteran's credible reports of being cross-trained to perform other clinical duties, although his military occupational specialty was a pharmacy specialist.  

2.  Schedule the Veteran for a VA podiatry examination.  The examiner should review the claims file, including this REMAND.  All necessary studies and tests should be conducted.

The examiner should whether pes planus has been present at any time since December 2009.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that pes planus had its onset during active service or is related to any in-service disease, event, or injury, to include noted instances of foot pain in the service treatment records.

The examiner must provide reasons for all opinions, addressing the medical and lay evidence.

3.  Schedule the Veteran for a new VA neurology examination for headaches.  The examiner should review the claims file, including this REMAND.  All necessary studies and tests should be conducted.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran has a headache disability that had its onset during active service or is related to any in-service disease, event, or injury, to include evidence of stress-related headaches in his service treatment records.

The examiner must provide reasons for all opinions, addressing the medical and lay evidence.

4.  Schedule the Veteran for a new VA examination of the lumbar spine.  The examiner should review the claims file, including this REMAND.  All necessary studies and tests should be conducted.

The examiner should:

a)  Report the Veteran's range of thoracolumbosacral spine motion in degrees.  

b)  Determine whether the lumbar spine disability is manifested by weakened movement, excess fatigability, incoordination, flare-ups, or pain, or has been since December 2009.  

These determinations should be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, pain; or flare-ups.  These determinations are required by VA regulations as interpreted by courts.

The examiner is advised that the Veteran is competent to report ranges of motion during flare-ups.

c)  Determine the angle of any ankylosis.

d)  Determine the severity of all associated neurological manifestations, including any bowel or bladder dysfunction, or radiculopathy or sciatic neuropathy affecting the lower extremities.  Specific nerves affected should be identified, together with the degree of paralysis caused by the service-connected disability (e.g. mild, moderate, or severe), and the approximate date of onset.

e)  Report whether there has been any bed rest prescribed by a physician with treatment by a physician since 2008.  If so, report the lengths of the prescribed bed rest in one year increments since 2008.

The examiner should provide an opinion as to whether the Veteran's service connected disabilities (i.e., lumbar strain and pseudofolliculitis barbae), together, render him unable to secure or follow a substantially gainful occupation for which his education and experience would qualify him.

The examiner should describe whether considering the claimed pes planus, hepatitis C, cirrhosis, and headaches to be service-connected would alter this opinion.

The examiner must provide reasons for all opinions.

5.  If the benefits sought on appeal are not granted in full, issue a supplemental statement of the case; and return the appeal to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


